Citation Nr: 0606145	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-41 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a total 
right knee replacement, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which in part granted a 30 percent 
rating for a total right knee arthroplasty (TKA) after 
assigning a period of temporary 100 percent disability from 
July 2002 to September 2003.  

The veteran appears to have raised a claim for entitlement to 
a separate rating for keloid scar of the right knee in her 
October 2003 notice of disagreement.  This is referred to the 
RO for further consideration.  

The veteran canceled a hearing scheduled for July 19, 2005 
via a written communication from her representative dated in 
June 2005.  She has not requested the hearing to be 
rescheduled.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's right knee TKA residuals are manifested by 
no current evidence of weakness, with a range of motion from 
-2 to 97 degrees with mild pain, and do not more closely 
resemble severe weakness and pain, nor ankylosis, nor a 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post total right knee replacement have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.68, 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5055, 5260, 5261, 5262, 5456 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
her entitlement to an increased rating via a RO duty to 
assist letter issued in September 2002, the November 2002 
rating decision, and the November 2004 statement of the case 
(SOC).  In addition, the RO sent the veteran another duty to 
assist letter issued in November 2004, and this along with 
the September 2002 letter and the May 2005 supplemental 
statement of the case also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  The most recent examination 
report of August 2004 provides a current assessment of the 
veteran's condition based on review of the records, and 
examination of the veteran.

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Increased Rating

Service connection was granted for arthrotomy of the right 
knee in an April 1972 decision, which assigned an initial 10 
percent rating.  The 10 percent rating was confirmed and 
continued in subsequent ratings.  In August 2002 the veteran 
submitted a claim for an increased rating based on her having 
had a total knee replacement in July 2002.  In a November 
2002 rating decision, the RO granted a temporary 100 percent 
rating from July 2002 to September 2002, with a 30 percent 
rating assigned effective September 1, 2003.  The veteran has 
appealed this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted above, the veteran's claim on appeal was filed in 
August 2002.  Among the evidence received in conjunction with 
the veteran's claim, was a January 2000 private magnetic 
resonance imaging (MRI) which revealed an impression of 
previous medial meniscectomy.  The lateral meniscus was 
intact.  Also diagnosed was severe medial joint space 
narrowing with extensive cartilage loss in the medial 
compartment with grade IV chondromalacia.  Also diagnosed was 
moderate joint effusion and Grade IV chondromalacia involving 
the lateral facet of the patella.  

Private treatment records from 2000 reflect that the veteran 
was seen in February 2000 and received three injections of 
Synvisc for her knee.  A few days later, the same month she 
was seen for complaints of her knee being stiff and hard to 
move since her last Synvisc injection three days earlier.  
She could not walk on it and the pain and swelling had began 
that day.  She was assessed with flare reaction from Synvisc 
injection.  The following day she was seen for a terrible 
swollen and painful right knee after Synvisc injections, 
worse than the day before.  She was unable to walk on it and 
the knee was tense and swollen.  The skin was anesthetized 
and fluid was removed.  There was some sanguinous material 
mixed in with the fluid.  After removal of the fluid she was 
injected in the knee with Aristocort Forte and Marcaine.  

Private records from 2002 reflect that in June 2002 she was 
seen for complaints of degenerative joint disease of the 
right knee that was unresponsive to conservative treatment.  
She now desired to undergo a right total knee arthroplasty.  
Her past surgical history was significant for arthrotomy of 
the right knee in 1970, repair of the right knee in 1973.  
She was noted to have joint pain, stiffness and swelling of 
the right knee.  Radiographs showed degenerative joint 
disease of the right knee and this was the impression.  Plans 
were made for her to undergo surgery, and she was counseled 
as to the possible outcomes.

In July 2002 the veteran underwent total knee arthroplasty of 
the right knee for right knee degenerative joint disease with 
varus deformity.  Postoperatively she made slow steady 
progress and was discharged home to be followed up in 
physical therapy.  Four weeks later, in August 2002, she was 
noted to have developed a stiff knee.  She had several prior 
surgeries on her knee and has had trouble with excessive scar 
tissue in the past.  The diagnosis was arthrofibrosis, right 
knee, status post total knee arthroplasty.  Her range of 
motion was limited to 60 to 65 degrees and she underwent 
manipulation of the knee under general anesthesia.  

The report of an October 2002 VA examination yielded 
subjective complaints of pain, weakness, stiffness, 
instability or giving way, fatiguability and lack of 
endurance.  She currently took Bextra 20 milligrams a day, 
with good response.  She admitted to periods of flare ups 
which was daily secondary to wearing her dynamic expansion 
brace, duration of usually 1-2 hours.  The severity was 6-
7/10 on a 0-10 pain scale.  Her normal level of pain was 2-
3/10.  Precipitating factors were wearing the brace, and 
standing or walking for long periods of time.  Alleviating 
factors were medications, elevation and rest.  She estimated 
additional limitation of motion or functional impairment to 
be 20 percent during a flare up.  She did wear a brace, 
dynamic extension brace and she wore this during the day 
only.  The injury occurred in 1970 during service with a torn 
cartilage and an open meniscectomy done.  She had a total 
knee replacement in July 2002.  She did have a prosthetic 
implant, and still had some pain, weakness and limitation of 
motion secondary to her replacement in July.  She had not 
worked since her surgery in July 2002.

Physical examination revealed some painful motion of her 
right knee, anything greater than 90 degrees created pain and 
anything greater than -10 extension created pain.  She 
currently had additional limitation to her knee, about 50 
percent secondary to her total knee replacement.  Her posture 
was straight, her gait was steady with a moderate limp at 
this time.  There was no ankylosing noted.  There was no 
indication for leg length measurement at this examination.  
There were constitutional signs of arthritis, namely 
tenderness and stiffness, but this could also be secondary to 
her total knee replacement.  Her range of motion was flexion 
limited to 90 degrees, extension was limited to -10 degrees.  
She had minimal medial and lateral collateral ligament 
movement.  She also had a minimal drawer sign on the right, 
McMurray' s was negative.  The X ray yielded no evidence of 
fracture or dislocation.  There was knee replacement in good 
position.  The diagnosis was total knee replacement.  

The report of an August 2004 VA examination revealed the 
veteran giving a history of having had problems with her 
right knee several years ago in the service.  She 
subsequently was evaluated by orthopedics, was found to have 
a torn cartilage in 1970 and underwent surgery.  She stated 
that over the years her knee did not initially bother her, 
but over time it worsened.  She gave a history of having 
underwent a trial of Synvisc which resulted in a severe 
reaction and she subsequently underwent a total knee 
arthroplasty.  This was around 2002.  She stated that the 
knee was better, but she still had pain which she rated as a 
7 on a daily basis.  She also had some stiffness and weakness 
with ascending stairs.  She denied heat and redness when 
walking and has had giving way one or two times.  She had 
occasional swelling with activity.  She denied use of 
crutches, brace or cane.  She has had the surgery since noted 
above.  She was working part time for a doctor's office and 
denied any significant impact on her knee with her job 
duties.  Her activities such as housecleaning and yard work 
did affect her knee and she stated that she was unable to 
stoop on her knee and work in her flowers or her yard like 
she was once able to.  

Physical examination revealed the right knee to be slightly 
swollen more than the left knee.  It was not warm or 
erythematous.  There was no tenderness along the medial joint 
line but she did have mild lateral joint line tenderness.  
She had two scars on her right knee.  One was an 18.5 
centimeter hypertrophied scar from her TKA surgery.  The 
medial scar was 5 centimeter which was a surgical scar and 
was not hypertrophied and appeared well healed.  On range of 
motion, her extension was -2 and flexion was limited with 
mild pain to 97 degrees.  Her collateral ligaments were 
stable to varus and valgus stress, anterior/posterior drawer 
tests were negative, McMurray' s was negative.  Her motor 
strength was 5/5 with flexion/extension.  Her shoe pattern 
was even and there were no unusual calluses on her feet.  She 
walked with an antalgic gait.  X-ray study of the right knee 
revealed arthroplasty of the knee with narrowed joint space.  
There was no loose prosthesis.  Also visualized in the X-ray 
was a small effusion in the suprapatellar pouch.  The 
diagnosis from the VA examination was degenerative arthritis 
of the right knee status post total knee arthroplasty.  

The veteran's right knee disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5055 (2005).  Prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262. 38 C.F.R. 
§ 4.71, Diagnostic Code 5055 (2005).  The minimum rating 
assigned will be 30 percent.  Following the veteran's right 
knee replacement and the temporary 100 percent evaluation 
afforded under Diagnostic Code 5055, the Board notes that the 
evaluation for the right knee has been rated at 30 percent, 
effective from September 1, 2003.  Thus in addition to 
Diagnostic Code 5055, the Board will consider other 
potentially applicable Diagnostic Codes as cited by 
Diagnostic Code 5055.  

The criteria of diagnostic code 5256 (ankylosis of the knee) 
are as follows: 30 percent for favorable angle in full 
extension, or slight flexion between 0 degrees and 10 
degrees; 40 percent for ankylosis in flexion between 10 
degrees and 20 degrees; 50 percent for ankylosis in flexion 
between 20 degrees and 45 degrees, and 60 percent for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2005).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; a 20 percent rating is warranted 
when it is limited to 15 degrees; a 40 percent rating is 
warranted when it limited to 30 degrees and a 50 percent 
rating is warranted when it is limited to 45 degrees. 38 
C.F.R. Part 4, Diagnostic Code 5261 (2005).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned if there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

After a review of the record the Board finds that the 
preponderance of the evidence is against an increased rating 
in excess of 30 percent disabling for the veteran's right 
TKA.  The findings of the August 2004 VA examination are the 
most probative in this case as it is the most recent 
examination and it was conducted more than 2 years after her 
surgery, thereby allowing enough time for her condition to 
stabilize after her surgery.  In contrast, the October 2002 
VA examination was only a few months after surgery and in 
fact was done at a time in which she was still recovering and 
in receipt of a total disability rating for a period of 
convalescence.  

The August 2004 VA examination revealed subjective complaints 
of pain rated as "7" on a daily basis and occasional 
swelling with activity as well as some stiffness and 
weakness.  However, she denied the use of crutches or braces 
or other assistive device.  Objective findings included some 
swelling, but the knee was not warm or erythematous.  Nor was 
there tenderness along the medial joint line although there 
was mild lateral joint line tenderness.  Her range of motion 
was -2 to 97 degrees with only mild pain.  There was no 
objective evidence of instability on stress tests or drawer 
tests.  Her motor strength was also not shown to be 
diminished.  Finally her shoe wear pattern was noted to be 
even, and there were no unusual calluses.  

All in all, these findings on the August 2004 VA examination 
do not suggest that the next higher rating of 60 percent 
under Diagnostic Code 5055 is warranted, as this examination 
clearly does not show chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  Nor is 
there evidence of any ankylosis shown, thus a higher 40 
percent rating under Diagnostic Code 5256 for ankylosis in 
flexion between 10 degrees and 20 degrees is not warranted.  

Regarding limitation of motion, both the veteran's flexion 
and extension shown in the August 2004 examination would 
clearly fall within the noncompensable categories under 
Diagnostic Codes 5260 and 5261.  Finally, the evidence shown 
on this most recent examination of August 2004 does not 
reveal a nonunion of the tibia and fibula with loose motion, 
requiring a brace.  To the contrary, the veteran's right knee 
prosthesis was not shown to be loose on the August 2004 
examination, and she was not noted to require any knee braces 
or other assistive devices.  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board finds that a rating in excess 
of the current 30 percent schedular rating is not warranted 
for the veteran's right knee disability. 

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made. 
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the rating schedule is 
not inadequate for evaluating the veteran's right knee TKA 
disability.  In addition, it has not been shown that the 
right knee disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  The veteran is shown to be gainfully 
employed and denied any significant impact of her knee 
replacement on her job duties.  For these reasons, an 
extraschedular rating is not warranted.


ORDER

A rating in excess of 30 percent for a total right knee 
arthroplasty is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


